LEMMON, Justice,
dissenting in part.
Respondent was guilty of more than mere neglect of a legal matter entrusted to him, and his deceitful conduct, proved by clear and convincing evidence at least in the Cobb matter, warrants more than a reprimand.
After the client in the Cobb matter refused the settlement offer, respondent failed to answer or otherwise respond to discovery requests, resulting in dismissal of the suit. He then refused to respond to her communications. When she finally contacted him, he attempted to deceive her by implying that the case was set for trial (although the case had been dismissed two years earlier) and by attempting to persuade her to take $1,000 in settlement of her claim (which respondent would have had to pay from his own funds to cover up the dismissal). Because he failed to reveal all of the facts and circumstances, he placed himself in a position of conflict with his own client.1 This type of deceitful dealing with a client should be punished by suspension.

. The Commissioner, finding that respondent’s conduct involved dishonesty and deceit, stated:
"Attempting to conceal from his client his neglect by either express or implied deceit or misrepresentation (especially to an unsophisticated client) reflects adversely upon the moral integrity of the attorney. Honesty and fair-dealing with a client must never be compromised.”